Citation Nr: 1027990	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  09-09 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel





INTRODUCTION

The Veteran had active military service from January 1954 to 
January 1956.  

This matter comes to the Board of Veterans' Appeals (Board) from 
an October 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which denied 
entitlement to service connection for bilateral hearing loss and 
tinnitus.

In March 2009 the Veteran withdrew his request for a Board 
hearing in a timely manner.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002 and Supp. 2009).


FINDINGS OF FACT

1.  Resolving all doubt, the competent evidence shows a 
relationship between the Veteran's current bilateral hearing loss 
and service.

2.  Resolving all doubt, the competent evidence shows a 
relationship between the Veteran's current tinnitus and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been reasonably met.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for service connection for tinnitus have been 
reasonably met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veteran's service connection claims for bilateral hearing 
loss and tinnitus have been considered with respect to VA's 
duties to notify and assist.  Given the favorable outcome noted 
above, no conceivable prejudice to the Veteran could result from 
the grants of service connection.  See Bernard v. Brown, 4 Vet. 
App. 384. 393 (1993).  

Analysis

The Veteran seeks service connection for bilateral hearing loss 
and tinnitus.  He claims that his hearing loss and tinnitus is 
related to his exposure to noise from tanks and guns during 
service.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

 Regulations also provide that service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence or other competent evidence of a nexus between 
the claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).



When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The competent evidence of record indicates that the Veteran 
currently has hearing loss and tinnitus.  A May 2008 private 
treatment record notes that the Veteran has sensory-neural 
hearing loss in both ears and chronic bilateral tinnitus.  A VA 
examination was conducted in January 2009, and following 
audiometric testing, the Veteran was given a diagnosis of 
bilateral sensorineural hearing loss and the examiner noted that 
the Veteran reported complaints of tinnitus.   

The Veteran's separation examination dated in January 1956 
indicates that audiometric hearing testing was not conducted.  
However, whispered voice testing was 15/15 bilaterally.  The 
Veteran's personnel records indicate what his most significant 
duty assignment was as a tank crewman and that he received the 
Korean Service Ribbon.  The Veteran is competent to state that he 
was exposed to loud noises from tank gunfire during service.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Furthermore, the 
Board finds the Veteran's statements regarding his duties during 
service to be credible.  Thus, exposure to acoustic trauma during 
service is conceded.  

A May 2008 private audiological opinion notes that the Veteran 
was seen for complete audiologic evaluation, which utilized the 
Maryland CNC speech discrimination test.  The audiologist noted 
that the Veteran served in Korea and was in a tank battalion as a 
gunner and loader and that he was exposed to excessive noise.  
Following his military service he was employed as a school 
superintendent and was not exposed to excessive noise from work 
or hobbies.  The audiologist noted a review of the Veteran's 
military service records and found that hearing threshold levels 
were not established upon separation from service.  The Veteran 
was given whispered or spoken voice testing at that time.  This 
test involves only a gross assessment of hearing reception and is 
not sensitive to high frequency hearing, which is the area that 
is most commonly affected by noise exposure.  Based on an 
interview with the Veteran and a review of his military service 
records, the audiologist opined that it is at least as likely as 
not that the Veteran's hearing loss and bilateral tinnitus was 
caused, or contributed by, excessive noise exposure during 
service.
  
A VA examination was conducted in January 2009.  The examiner 
noted that a review of the Veteran's claims file revealed that no 
formal audiometric testing was performed while he was on active 
duty.  Whispered voice testing performed on entrance and 
separation from service suggested that the Veteran's hearing was 
within normal limits bilaterally.  No complaints of tinnitus were 
found in his medical records.  The examiner noted that since no 
formal testing was performed throughout his military service, a 
definitive opinion regarding hearing loss as a result of military 
service cannot be rendered without resorting to speculation.  
Since there is no documented complaints of tinnitus during 
service, and since the Veteran reported that the subjective onset 
of tinnitus was recent, it is less likely as not that the 
Veteran's current tinnitus is related to service.  

Both the May 2008 private audiologist and January 2009 VA 
examiner reflected a review of the Veteran's claim file.  The May 
2008 private audiologist based his opinion on a correct factual 
basis regarding the Veteran's in-service noise exposure.  Thus, 
both the private and VA audiology opinions are competent medical 
evidence and there is no reason to favor, or assign more 
probative weight to, either opinion.  Because the evidence of 
record is in equipoise, any doubt must be resolved in the 
Veteran's favor.  Accordingly, service connection bilateral 
hearing loss and tinnitus is warranted.












ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.


____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


